Ragan, C.
J. F. Sieberling & Co. brought this suit in the district court of Sherman county against Anson L. Fletcher on a promissory note. Fletcher had a verdict and judgment, and Sieberling & Co. prosecute here a petition in error.
1. The assignments of error argued in the brief are directed first to the action of the district court in the admission and rejection of certain evidence at the trial. These assignments of error cannot be reviewed, for the reason that the bill of exceptions is not authenticated as required by law. It is in precisely the condition that the bill of exceptions was in in Martin v. Fillmore County, 44 Neb., 719, and Romberg v. Fokken, 47 Neb., 198. The bill of exceptions is signed and allowed by the clerk, *848but there is nowhere in the record any certificate of the clerk that the bill of exceptions is either the original or a copy.
2. The second assignment argued in the brief relates to the action of the district court in giving and refusing certain instructions. On looking into the record we discover that no exception was taken by any person to any instruction given or refused. This assignment, therefore, cannot be considered.
The pleadings support the judgment rendered. It must therefore be, and is,
Affirmed.